6054
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ronald Eisenstein on February 1, 2022.

The application has been amended as follows: 
 	Claim 1. (Currently Amended) A biosensor comprising: 
 	a) at least one allosteric transcription factor polypeptide conjugated to a first fluorescent molecule of a Fluorescence Resonance Energy Transfer (FRET) pair, the allosteric transcription factor polypeptide comprising one or more ligand binding domains (LBDs) and one or more DNA binding domains (DBDs), and
 	b) a nucleic acid probe conjugated to one or more second fluorescent molecules of the FRET pair, the nucleic acid probe having a sequence comprising one or more transcription factor binding domains (TFBDs) that is specific to the DBD of the transcription factor, 

 	wherein in the absence of an analyte of interest, the DBD of the transcription factor is not bound to the TFBD of the nucleic acid probe, and the first fluorescent molecule and the second fluorescent molecule of the FRET pair does not emit a fluorescent signal, and in the presence of the analyte of interest, the analyte binds to the ligand binding domain (LBD) resulting in a conformational change in the allosteric transcription factor polypeptide that increases the affinity of the DBD for the TFBD such that the DBD binds to the TFBD, resulting in the first fluorescent molecule and the second fluorescent molecule of the FRET pair emitting a fluorescent signal (ON biosensor), 
 	wherein the first fluorescent molecule or second fluorescent molecule, or both is a quantum dot (QD), 
 	wherein the ratio of first fluorescence molecule to the second fluorescent molecule is 1-10 of the amount of first fluorescent molecule to 5-30 of the amount of the second fluorescent molecule, and 


Claim 11. (Currently Amended) A hormone biosensor comprising: 
a) a microbial allosteric transcription factor polypeptide conjugated to one or more first fluorescent molecules of a Fluorescence Resonance Energy Transfer (FRET) pair, the allosteric transcription factor polypeptide comprising one or more ligand binding domains (LBDs) and one or more DNA binding domains (DBDs), and
b) a nucleic acid probe conjugated to one or more second fluorescent molecules of the FRET pair, the nucleic acid probe having a sequence comprising one or more transcription factor binding domains (TFBDs) that is specific to the DBD of the transcription factor, 
wherein in the absence of a hormone of interest, the DBD of the microbial allosteric transcription factor is bound to the TFBD of the nucleic acid probe, and the first fluorescent molecule and the second fluorescent molecule of the FRET pair emits a fluorescent signal, and in the presence of the hormone of interest, the hormone binds to the ligand binding domain (LBD) resulting in a conformational change that decreases the affinity of the DBD for the TFBD such that the DBD dissociates from the TFBD, resulting in the first fluorescent molecule and the second fluorescent molecule of the FRET pair no longer emitting a fluorescent signal (OFF biosensor); or 
wherein in the absence of the hormone of interest, the DBD of the microbial allosteric transcription factor is not bound to the TFBD of the nucleic acid probe, and the first fluorescent molecule and the second fluorescent molecule of the FRET pair does not emit a fluorescent 
wherein the progesterone biosensor is capable of detecting progesterone at a concentration range of [[c)]] from at least 0.001 ng/ml to 0.1 ng/ml; or [[d)]] from at least 0.01 ng/ml to 10 ng/ml; or [[e)]] from at least 0.05 ng/ml to 50 ng/ml.

Claim 20. (Currently Amended) A method for detecting an analyte of interest in a sample comprising; 
 	a) contacting the sample with a biosensor comprising:
 		i. allosteric transcription factor polypeptide conjugated to one or more first fluorescent molecules of a Fluorescence Resonance Energy Transfer (FRET) pair, the allosteric transcription factor polypeptide comprising one or more ligand binding domains (LBDs) and one or more DNA binding domains (DBDs), and 
 		ii. a nucleic acid probe conjugated to one or more second fluorescent molecules of the FRET pair, the nucleic acid probe having a sequence comprising one or more transcription factor binding domains (TFBDs) that is specific to the DBD of the transcription factor, 
 	wherein the biosensor is an OFF biosensor such that in the absence of an analyte of interest, the DBD of the transcription factor is bound to the TFBD of the nucleic acid4874-7164-5960 1US Serial No: 16/209,678 Attorney Docket No. 701586-09O900USPTResponse to Non-Final Office Action filed: January 13, 2022Page 10 of 15probe, and the first fluorescent molecule and the second fluorescent molecule of the FRET pair emits a fluorescent signal, 
 	wherein the biosensor is an ON biosensor such that in the absence of an analyte of interest, the DBD of the transcription factor is not bound to the TFBD of the nucleic acid probe, and the first fluorescent molecule and the second fluorescent molecule of the FRET pair does not emit a fluorescent signal, and in the presence of the analyte of interest, the analyte binds to the ligand binding domain (LBD) resulting in a conformational change in the allosteric transcription factor polypeptide that increases the affinity of the DBD for the TFBD such that the DBD binds to the TFBD, resulting in the first fluorescent molecule and the second fluorescent molecule of the FRET pair emitting a fluorescent signal (ON biosensor), and 
wherein the first fluorescent molecule or second fluorescent molecule, or both is a quantum dot (QD); 
and
b) measuring the fluorescence in the sample, and identifying the presence of the analyte of interest when one of the following occurs: 
 	[[a]]A) a decrease in FRET signal is detected when the biosensor is an OFF biosensor; or
 	[[b]]B) an increase in FRET signal is detected when the biosensor is an ON biosensor,
wherein the biosensor is capable of detecting the analyte of interest in a range of between 0.0001 ng/ml and 50 ng/ml.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a biosensor comprising an allosteric transcription factor polypeptide conjugated to a first fluorescent molecule of a Fluorescence Resonance Energy Transfer (FRET) pair and a nucleic acid probe conjugated to the second fluorescence molecule of the FRET pair.  The transcription factor polypeptide includes a ligand binding domain and a DNA binding domain.  The nucleic acid probe includes a transcription factor binding domain that is specific to the DNA binding domain of the polypeptide.  At least one of the fluorescent molecules of the FRET pair is a quantum dot.  While biosensors are known in the art, none of the prior art biosensors are capable of detecting an analyte of interest at a concentration of between 0.0001 ng/ml and 50 ng/ml.  The biosensor can be a hormone biosensor, with the hormone being progesterone.  The prior art further fails to disclose or suggest a method of detecting an analyte of interest using a biosensor that is capable of detecting an analyte of interest at a concentration of between 0.0001 ng/ml and 50 ng/ml.

It is noted that the substitute specification filed on January 13, 2022 is entered.  However, Applicants also attempted to concurrently provide the identical amendment to the Sequence Listing Incorporation by Reference paragraph in a separate amendment.  Because this amendment does not show any changes relative to the substitute specification, this amendment was not entered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636